Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Swope on 06/09/2022.
The application has been amended for claims as follows: 

1-11. (Cancelled)

12. (Currently Amended) An apparatus for processing a substrate comprising:
 [[A]] a substrate cleaning section comprising:
a first cleaning chamber, a first transfer chamber, a second cleaning chamber, a second transfer chamber, and a drying chamber, wherein
the first cleaning chamber comprises an upper primary cleaning module and a lower primary cleaning module,
the first transfer chamber comprises a vertically-movable first transfer robot is movably supported by a first support shaft,
the second cleaning chamber comprises an upper secondary cleaning module and a lower secondary cleaning module,
the second transfer chamber comprises a vertically-movable second transfer robot is movably supported by a second support shaft, 
the drying chamber comprises an upper drying module and a lower drying module which are isolated from each other for drying the substrate cleaned by said first cleaning chamber and second cleaning chamber[[.]]; and
wherein each of the upper primary cleaning module, the lower primary cleaning module, the upper secondary cleaning module, the lower secondary cleaning module comprises four rollers configured to hold and rotate the substrate, roll sponges arranged to be brought into contact with upper and lower surfaces of the substrate, rotating mechanisms configured to rotate the roll sponges, cleaning-liquid supply nozzles configured to supply a cleaning liquid onto the upper and lower surfaces of the substrate, and etching-liquid supply nozzles configured to supply an etching liquid onto the upper and lower surfaces of the substrate;
wherein each of the rollers haa a two-stage structure comprising a holding portion and a supporting portion.

13. (Original) The substrate cleaning apparatus according to claim 12, wherein
a first filter fan unit is provided on an upper portion of the upper drying module to supply a clean air to the upper drying module, and
a second filter fan unit is provided on an upper portion of the lower drying module to supply a clean air to the lower drying module.

14-16. (Cancelled)


Allowable Subject Matter
3.	12-13 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 12, the references of record, either singularly or in combination, do not teach or suggest at least an apparatus for processing a substrate comprising “wherein each of the upper primary cleaning module, the lower primary cleaning module, the upper secondary cleaning module, the lower secondary cleaning module comprises four rollers configured to hold and rotate the substrate, roll sponges arranged to be brought into contact with upper and lower surfaces of the substrate, rotating mechanisms configured to rotate the roll sponges, cleaning-liquid supply nozzles configured to supply a cleaning liquid onto the upper and lower surfaces of the substrate, and etching-liquid supply nozzles configured to supply an etching liquid onto the upper and lower surfaces of the substrate;
wherein each of the rollers haa a two-stage structure comprising a holding portion and a supporting portion” in combination with other limitations as a whole.


 Claim 13 is also allowed being dependent on allowed claim 12.

The closet prior arts on records are Takahashi et al (USPG PUB 2009/0067959), Nabeya et al (US PGPUB 2008/0070479), Togawa et al. (US Patent 5,934,984).  None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897